Adams, Judge,
delivered the opinion of the court.
This was a suit brought by attachment in the Jasper Circuit Court, and taken by change of venue to the Greene Circuit Court. The attachment was issued in 1864, and levied on real estate. After the suit had been pending on plea of *335abatement to the affidavit till 1870, a motion was filed to quash the writ of attachment because it had not been served by a sheriff. On the trial of the motion it appeared in evidence that the person who served the attachment, had been appointed Elisor by the Jasper Circuit Court in 1864, because there was then no sheriff or coroner in that county, and as such he served the writ. The court sustained the motion and also dismissed the suit. It seems to me this action of the court was without authority of law.
The judgment must be reversed and the cause remanded.
The other Judges concur.